DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1-3, 5, 7-8, 11-13, 15, 17-18 are rejected under 35 USC § 103
Claim 4, 6, 9, 10, 14, 16, 19 and 20 are objected to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150113223 A1) in view of XI et al.	 (US 20130227220 A1).
Regarding claim 1 Brown   discloses:    
a method of operation of a storage system (Brown: Fig 1A, computing system 100) comprising:    
establishing a virtual storage device 1 including allocating portions of a storage media 1, a storage media 2, a storage media N, or a combination thereof including writing data blocks to the virtual storage device 1 (Brown: [0031]-[0035], [0089] teaches a storage device having storage media 140  and storage media 140 includes one or more solid-state storage devices or drives (SSD) and/or other hard disk drives similar to applicant's virtual storage device that includes storage media 1...N. [0089] teaches the storage medium 140 comprises N storage divisions 370[1]-370[N] and the physical storage capacity of the storage medium 140 is N times the storage capacity of the respective storage divisions 370[1]-370[N]. Brown [0090]-[0102] teaches dividing storage medium 140 into free/unoccupied and reserve area and free area is available for storage and is similar to allocating portions of storage media to the virtual storage device);    
Brown teaches building storage device using multiple storage mediums and allocating portions of the storage mediums for regular use and reserving a portion of the storage mediums to facilitate modifying write capacity dynamically to prevent write stalls. Brown also teaches relocating some data to freeup spaces in some devices or sectors. However, Brown does not explicitly facilitate pinning data, determine pinning status and relocate unpinned data.   

 XI discloses:
determining a pinning status for the data blocks (XI: [0057] teaches a number of commands to add/remove/query pinning status of different data blocks);  
 pinning the data blocks to a logical block address (LBA) range until the pinning status indicates an unpinning of the data blocks (XI: [0060]-[0061] and [0068]-[0069] FIG. 9 teaches the LBA of the data block 404 being added in the NV Pinned Set.); and 
 relocating the data blocks to the storage media 1, the storage media 2, the storage media N, or the combination thereof within the virtual storage device 1 when the pinning status indicates (XI: [0062], [0072] teaches removing addresses of data blocks from a cache pinned set (e.g. NV Cache Pinned Set) and flushing data of dirty data blocks from the cache to a data storage device. In XI dirty data is relocated from cache to a data storage device and for non-dirty data cache copy is removed but the removed data is available in the NV storage which is similar to relocating the data to the NV storage device and LBA is removed from cache and from NV Cache Pinned Set. Removing from pinned set makes the data unpinned.  So, in XI determining which data may be unpinned (remove from pinned set) and remove from cache (and relocate to NV storage device) happens concurrently. Deciding some data blocks to be unpinned and then removing/relocating those data blocks constitutes the same thing as removing/relocating unpinned data.  


Regarding claim 11 this is a system claim corresponding to the method claim 1 and is rejected for the same reasons mutatis mutandis.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150113223 A1) in view of XI et al. (US 20130227220 A1) as applied to claim 1 and 11 and further in view of Royer et al. (US 20100332730 A1).
Regarding claim 2 Brown/XI teaches all the limitations of claim 1. However Brown/XI does not teach permanently locking data having pinned status.
Royer  discloses:    
the method as claimed in claim 1 wherein pinning the data blocks to the logical block address (LBA) range includes setting the pinning status to be a permanent lock of the data blocks to the LBA range  (Royer: [0030] teaches locking LBAs of the pinned segments (data blocks) to prevent un-wanted action on pinned data). 

Regarding claim 12 this is a system claim corresponding to the method claim 2 and is rejected for the same reasons mutatis mutandis.

Claims 3, 5, 8, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150113223 A1) in view of XI et al. (US 20130227220 A1) as applied to claim 1 and 11 and further in view of Bottemiller et al. (US 20040073768 A1).
Regarding claim 3 Brown/XI teaches all the limitations of claim 1. However Brown/XI does not teach setting pinning status for a data based on its presence in active and high performing section of memory.
Bottemiller discloses:    
the method as claimed in claim 1 wherein pinning the data blocks to the logical block address (LBA) range includes setting the pinning status to be a conditional lock based on a time stamp decremented to zero  (Bottemiller: [0019]-[0024] teaches moving data (PTE) from unpinned portion to pinned portion of TLB once 
	Both Brown/XI and Bottemiller represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Brown/XI in view of Bottemiller as it represents a combination of known prior art elements according to known methods (operating virtual storage device of Brown/XI setting data with pinning status based on some counter/timestamp decrementing to zero as used by Bottemiller) to yield a more efficient storage device operation where data importance and preferable treatment is determined based on its presence in the active and important section of memory (see also Bottemiller [0062], [0072]).

Regarding claim 5 Brown/XI/Bottemiller discloses:    
the method as claimed in claim 1 wherein relocating the data blocks includes monitoring learning mode operations of the data blocks by a data collection/statistics engine to establish a file priority (Brown: [0005],[0006], [0097], [0098], [0119]-[0120], [0129], [0135] teaches monitoring storage operations to determine reserve storage capacity , determine operation profile, cache profile (access metrics of LBAs admitted into the cache). Bottemiller: [0016] teaches monitoring bus interface and page access frequency and based on access frequency determines which PTE should get priority to be pinned. Teaching from Bottemiller and Brown is simillar to determining file priority by monitoring learning mode operations).

Regarding claim 8 Brown/XI/Bottemiller discloses:    
the method as claimed in claim 1 wherein establishing the pinning status includes assigning a time-based conditional pinning status while the data blocks are accessed by learning mode operations (Bottemiller: [0019]-[0024] teaches storing a counter value in a time stamp table 112 when an address is stored for the first time and teaches moving data (PTE) from unpinned portion to pinned portion of TLB once downward counter (time stamp) expires (reaches zero). Moving data to pinned portion of TLB constitutes the same thing as setting the pinned status for those entries. Determining pinning status of data based on downward counter value constitutes the same thing as establishing a time-based conditional pinning status).      

The reasons for obviousness regarding claims 5 and 8 are the same as those applied for claim 3 above.

Regarding claim 13, 15 and 18 these are system claims corresponding to the method claims 3, 5 and 8 are rejected for the same reasons mutatis mutandis.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 20150113223 A1) in view of XI et al. (US 20130227220 A1) as applied to claim 1 and 11 and further in view of Fang et al. (US 20200257628 A1).
Regarding claim 7 Brown/XI teaches all the limitations of claim 1. However Brown/XI does not explicitly facilitate setting pinning status by determining file priorities.
Fang discloses:    
the method as claimed in claim 1 further comprising collecting statistics for the LBA range including determining a file priority for establishing the pinning status (Fang: abstract, [0036], [0038] teaches determining file priority based on monitoring (collecting statistics) access to files and assigning hard/soft/smart pinning status (establishing the pinning status) ).
    
Brown/XI and Fang represent works within the same field of endeavor, namely efficient storage system. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Brown/XI in view of Fang as it represents a combination of known prior art elements according to known methods (operating virtual storage device of Brown/XI setting pinning status based on determining file priority as used by Fang) to yield a more efficient storage device operation where data importance and preferable treatment is determined based on its access rate (see also Fang abstract, [0036], [0038]).

Regarding claim 17 this is a system claim corresponding to the method claim 7 and is rejected for the same reasons mutatis mutandis.

Allowable Subject Matter
Claim 4, 6, 9, 10, 14, 16, 19 and 20 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim 4 states that the method as claimed in claim 1 wherein pinning the data blocks to the logical block address (LBA) range includes setting a pinning status to be a conditional lock that can be unpinned by detecting a pre-defined sequence of accesses of the data blocks.
Prior arts like XI teaches unpinning pinned data or removing pinning status but no prior art teaches unpinning data by detecting a pre-defined sequence of accesses of the data blocks.
Claim 6 states that the method as claimed in claim 1 further comprising updating a tiering policy engine and reporting when over a threshold of available LBA ranges have been pinned.
No prior art teaches updating tiering policy based on pinned available LBA ranges crossing a threshold.
Claim 9 states that the method as claimed in claim 1 further comprising accessing a time stamp, determining a file priority, and updating the pinning status in a virtual mapping table.
Prior arts like Bottemiller teaches moving data from unpinned portion to pinned portion of TLB once downward counter (time stamp) expires (reaches zero
Prior arts like Fang: teaches determining file priority based on monitoring (collecting statistics) access to files and assigning hard/soft/smart pinning status (establishing the pinning status).

Claim 10 states that the method as claimed in claim 1 wherein relocating the data blocks includes determining a file priority by reading a virtual mapping table.
Prior arts like Adiraju et al. (US 20090221359 A1) teaches loading file based on some priority list.
However, no prior art teaches relocating data blocks of a file reading file priority from a virtual mapping table.

Claims 14, 16, 19 and 20 these are system claims corresponding to the method claim 4, 6, 9 and 10 and are dependent on rejected base claim 11 and is objected to for the same reasons mutatis mutandis. These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 20210247930 A1): teaches a method for pinning selected volumes within a heterogeneous cache and a method that maintains a heterogeneous cache made up of a higher performance portion and a lower performance portion. Teaches a list of pinned volumes that are provided higher priority than other volumes within the heterogeneous cache.

Post et al. (US 20100332725 A1): Teaches moving all sectors that are unpinned from the persistent memory drive to the hard drive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/M.S.H/Examiner, Art Unit 2138

/SHAWN X GU/
Primary Examiner, AU2138